 NORMANDY SQUARE FOOD BASKETRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withTeamsters,Chauffeurs,Warehousemen and HelpersLocal Union No. 631,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America,as the exclusive representative of all ouremployees in the appropriate bargaining unit at ourLasVegas and Henderson, Nevada, stores, orunilaterally change the wages,hours, rates of pay, orother terms or conditions of employment of suchemployees without prior consulation with the above-named Union, or any other union which they mayselectastheirbargaining representative.Thebargaining unit is:All long-haul and short-haul drivers employed byus in the Las Vegas area, excluding allsupervisors as defined in the Act.WE WILL reestablish our prior system oftransporting dry groceries purchased in Los Angelesfrom Certified Grocers to our stores in the Las Vegasarea by use of our own employees;we will offerimmediate and full reinstatementtoElmer Conn,Jack Shaffer,and Joseph Burleson to their former orsubstantially equivalent position;we will make eachof these drivers whole for any loss of pay they mayhave suffered as the result of their discharge onMarch 5, 1966,in the mannerdescribed in the TrialExaminer's Decision.WE WILL bargain,upon request,with Teamsters,Chauffeurs, Warehousemen and Helpers Local UnionNo. 631,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,as the exclusive bargaining representative of ouremployees in the appropriate bargaining unit withrespect to wages,hours,and other terms andconditions of employment.All our employees are free to become or remain, orrefrain from becoming or remaining,members of theabove-named Union or any other labor organization.ADELSON, INC., D/B/A FOODFAIR STORES, INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employees ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and ServiceAct, asamended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywiththeBoard'sRegionalOffice, 10th Floor,Bartlett Building 215 West Seventh Street,Los Angeles,California 90012, Telephone 688-5850.369Normandy Square Food Basket,Inc.andRetail Clerks and Mangers Union Local1357,affiliatedwith Retail Clerks Inter-nationalAssociation,AFL-CIO. Case 4-CA-3988March 14,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn November 17, 1966, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief. The General Counsel filed a briefin generalsupport of the Trial Examiner's Decision,but also filed cross-exceptions to portions of theDecision and a supporting brief in which theCharging Party joined. The Respondent also filed ananswering brief to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner.IChairman McCulloch does not find it necessary to decidewhether thelessor andlessees hereinare jointemployers. Hewould assertjurisdictionon the theory expressed inTrade WindsMotorHotel & Restaurant,140 NLRB 567. Here, as inTradeWinds,theenterprises,although separatelyowned and operated,are held out to the publicas a single,integrated enterprise,occupy a commonsitus, serve essentiallythe same class ofcustomers,and supplementeach other.Due to the great amountof businessdone by the Mart, the impactexerted uponcommerceby a labor disputeat one of th6lessees in the Martwould be muchgreater than that exerted upon commerceby a labor dispute at aseparatelylocated retailbusiness.Grand Central Liquors,155NLRB 295, 298.2The General Counsel excepted to the TrialExaminer's failureto find that Al Lipkin wasan agent ofthe Respondent.Inasmuchas the record shows that at the timeof the formation ofRespondentCorporationAlLipkinwasdesignated as itspresident,and as Lipkin's own testimony at the PennsylvaniaLaborRelations Board hearing onMarch 28, 1966, disclosed thathe still occupies that position,we find thatat all materialtimes AlLipkin wasan agent of the Respondent,and that theunfair laborpracticescommitted by him are attributableto the Respondent.We also hereby correct the Trial Examiner's inadvertent failureto grantthe "Joint Motion To Amend Stipulation Of ThePartiesKnown As General Counsel's Exhibit No. 4."163 NLRB No. 45 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that Respondent, Normandy SquareFood Basket, Inc., Philadelphia, Pennsylvania, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommendedOrder,withthefollowingmodifications.1.Substitute for the fourth indented paragraph inthe notice, the following:WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, loin, or assist Retail Clerks and ManagersUnion Local 1357, affiliated with Retail ClerksInternationalAssociation,AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection, or to refrain from anyor all such activities, except to the extent thatsuch rights may be affected by an agreementrequiring membership in a labor organization asa condition of employment, as authorized inSection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and DisclosureAct of 1959.2. Insert after the fifth indented paragraph in thenotice, the following:The appropriate unit is: All selling andnonsellingemployeesatRespondent'sstore in the Normandy Square Mart,including regular part-time employees, butexcluding professional employees, guards,and supervisors as defined in the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR M.GOLDBERG,TrialExaminer:Upon anamended charge filed on June15, 1966, byRetail Clerksand ManagersUnion Local 1357,affiliatedwith RetailClerksInternational Association,AFL-CIO(herein calledRCIA ortheUnion),the complaint herein issued onJuly 28,1966,alleging thatNormandy Square FoodBasket,Inc. (herein called Food Basket or Respondent),violatedSection 8(a)(1)and (5) of the National LaborRelations Act, as amended(herein called theAct). Thealleged8(a)(1)violationsincluded interrogation ofemployees as to their protected activities,threatened lossofemployment if they supported the Union, and'Prior to institution of the instant proceedings,the Union hadtaken its complaint against Respondent to the PennsylvaniaLabor Relations Board of the Commonwealth of Pennsylvania Ahearing was held before a Trial Examiner of the state agencyHowever,before a decision issued in that proceeding the Directorsolicitation of the assistance to the employees in revokingtheir union designations.Respondent was alleged to haveviolated its duty to bargain by its refusal to recognize theUnion on and after February 24, 1966, despite the Union'sdesignation as bargaining representativeby a majority ofthe employees in a unit appropriate for bargaining.Respondentdeniedalltheunlawfulactsalleged.Additionally,Food Basket denied that its operations liewithin the jurisdiction of the National Labor RelationsBoard(herein called the Board).All parties participated in the hearing at Philadelphia,Pennsylvania, on September 1, 1966, and were affordedfullopportunity to be heard, to introduce evidence, toexamine and cross-examine witnesses,topresent oralargument,and to file briefs.' Oral argument was waivedand briefs were filed by General Counsel and the ChargingParty.Based upon the entire record in the case,my reading ofthe briefs,and from my observation of the witnesses andtheir demeanor,Imake the following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTRespondent, Normandy Square Food Basket, Inc., aPennsylvania corporation, operates the grocery de-partment in the Normandy Square Mart, Philadelphia,Pennsylvania(herein called Mart),which is the trade nameof Bristol Associates,Inc. (herein called Bristol).Some years ago merchants doing business as tenants oftheBristolFarmersMarket were forced out of thosepremises and at that time banded together with others whohad not been in the farmers market to form Bristol.Bristolerected the present Mart and leased space therein to over65merchants,includingRespondent'spredecessor,Nazareth Meat Company. Nazareth in time changed itsnameto Falk's Food Basket of Philadelphia, Inc. WhenFalk gave up the grocery operation in the Mart in 1963,four individuals then associated with the Mart or withother merchants doing business in the Mart,formed theRespondent corporation and took over the grocerydepartment.Each of the four acquired a 25 percentinterest in Respondent and became its officers as well. Ofthe four, only Martin (Marty) Lipkin, who had workedtheretofore for his brother Albert at Aled Farms, theMart's meat department,devoted his efforts entirely to theFoodBasket.Albert (Al) Lipkinremained as owner andoperatorof Aled,Milton Olin ran the Mart's luncheonette,Dee Jay, and Ronald Raiton continued as executiveofficers of Bristol and the Mart. Each of these four personsowns a small number of shares in Bristol and Raiton, Olinand Al Lipkin are officers of Bristol.The Mart itself is a large structure in which individualmerchants lease space for various retail enterprises. TheMart is identified by large signs on the roof and a parkinglot.Many of the merchants whose rented space abuts anexteriorwallhave signs outside their leased areaadvertising their own business name. Food Basket has alarge sign on the Mart roof and several merchants havetheir business name on the building wall. Each of thestores or departments is numbered.The store numberappears on many of the exterior as well as the interiorforRegion 4 issued the instant complaint and the state caseended By stipulation of the parties the transcript of proceedingsbefore the Pennsylvania Labor Relations Board, together withexhibits thereto, were introduced as evidence in the instantproceeding NORMANDY SQUARE FOOD BASKET371signs in the Mart and is the sole means of identificationused in the newspaper advertisements placed by the Mart.The form lease entered into by all tenants of the Martprovides,inter alia,that all of the lessees' employees shallat all times be clean,orderly, andof attractive appearance.Subject to being considered in default under the lease,lessees must remove any employee found objectionable bytheMart because of conduct,appearance,or behavior.The Mart must,under the lease, be open to the public aminimumof 27 hours per week, hours to be determined bytheMart,and the merchants are required to have their"stalls" ready for business during those hours. The Martmust approve all alterations and fixtures supplied by thetenants. Settlement of customer complaints by the Martare binding upon the lessees and the Mart is given the soleright to determine whether customer cash refunds orexchanges are to be made. The lease requires thatmerchandise which is not of first quality shall be soidentified and that the merchants'sales efforts andmethods for attracting customers shall meet requirementsset by the Mart.Each merchant"acknowledges that thereputation of the Mart is dependent on proper businesspractices of the highest standards by" the lessee. Should amerchant,after notice from the Mart, continue sale ofprohibited merchandise or merchandise which has beenmisrepresented as to quality,weight,or size, the lesseeshall be considered in default under the lease. The Martundertakes to furnish light,heat,rubbish removal fromand broom cleaning of the aisles,and toilet and washroomfacilities.The lease reserves to the Mart the right toformulate special promotions in which the merchants arerequired to participate.In addition,the lessees are obligedto cooperate in a weekly advertised sale and furnish for thesale five promotional items ator below cost.Bristol employs a General Manager2 Paul Shuster, whodetermines which items of merchandise are to be featuredin the weekly newspaper advertisements placed in thename of the Mart. The lease provides that the merchantshall pay to the Mart a percentage of his sales to cover thecost of such advertising.In the event a store runs out ofsalesmerchandise the customer is given a "raincheck"for the goods at the sale price which is issued in the nameof the Mart.3 A number of merchant tenants place theirown newspaper advertisements.A number of stores in the Mart display signs reading,"satisfaction guaranteed-Normandy Square Mart."As a promotional device, all merchants give "auctionmoney" with each transaction in a fixed proportion to thesale. Each Saturday an auction sale is held at the Martduring which standard merchandise paid for by Bristolfrom rental income is bid upon and may be purchased withauction money only. The Mart stresses the use of auctionmoney in signs posted in the Mart and in its newspaperadvertising.Respondent'switnessescompared theissuance of auction money to the widespread use oftrading stamps.There are five or six entrances into the Mart rather thanto individual leased areas. These general entrances arethose generally used by the public. While many of thetenants whose space abuts on exterior walls have theirown doors opening to the outside,many of these areblocked by merchandise or are otherwise barred.'Inaddition,Bristol employs 15 people as bookkeepers,porters,maintenance men and for security purposes Bristol'saccountanthelpsmerchant tenantswho have problemsconcerning payroll deductions or employee tax forms Eachmerchant has his own payroll'Employee James Bowen testified to the use of rainchecks andThe Mart maintains a loudspeaker system which is usedby Mart Manager Shuster to announce sales and storehours, to page parents of lost children,and for other publicservice announcements.Food Basket owns shopping carts which are advertisedbyNormandy Square Mart as being for customerconvenience throughout the Mart.However, Food Basketalone provides and pays the labor necessary to retrieve thecarts from the parking lots and surrounding neighborhood.Albert Lipkin is the sole owner of Aled Farms, Inc.,purveyor of fresh meats in the Mart.Prior to formation ofRespondent, Marty Lipkin worked for Al and on occasionstillworksatAled.Respondent Food Basket purchasesbacon and hot dogs from Aled. Employee James Bowentestified that he had seen Al Lipkin at the Food Basketgive instructions to Marty who would"snap." As noted AlLipkin is an officer of both Food Basket and Bristol.The World WideDelicatessen is located in the Martnext to Aled Farms. Al Lipkin's 21-year old son Edward, afull-timecollegestudent,isWorldWide'ssolestockholder. However, Al Lipkin pays the employees atWorld Wide and directs employees while on World Wide'spayroll to perform services at Aled. It was Al Lipkin whopromised World Wide'smanager a bonus for increasedsales. Edward,who was 18 when World Wide commencedbusiness,spends his working time at Aled rather than atthe delicatessen.As hereinafter found, Al Lipkin, on the premises of bothFood Basket and World Wide, interrogated employeesconcerning their union activities and threatened anemployee with loss of his jobs at Food Basket and WorldWide because of his union adherence. It was Al Lipkinwho prepared a form letter for employees to use inrevoking theirRCIAauthorizationsand AlinstructedRaiton in his dealings with union representatives.During its fiscal year ending April 30,1966, Food Baskethad gross sales of $394,000.Bristol's income from allsources during that period was $330,000 and it wasstipulated that Aled's sales came to $125,000.No figure forWorld Wide's sales appears in therecord. However, basedon employee testimony,the delicatessen's sales were'between $800 and $1,000 per week.With respect to legal jurisdiction,during its past fiscalyear, Food Basket purchased groceries and other goodsvalued at $40,000 from Thriftway Foods, Inc., King ofPrussia, Pennsylvania, which goods were received byThriftwayFoods,Inc.,fromStatesotherthanPennsylvania. Such an amount of interstate operation,being more thande minimis,is sufficient to establish legaljurisdiction in the Board.FoodBasket'ssalesdonotmeet the Board'sjurisdictional standard of annual sales of $500,000 for theassertion of jurisdiction over retail enterprises.CarolinaSupplies and Cement Co.,122 NLRB 88. General Counselargues that the combined operations of Bristol, FoodBasket, and the other merchant tenants should beconsideredindeterminingwhethertheBoard'sdiscretionary jurisdictional standards are met.While there is no effort at concealment of the multipleownership of the various merchantile units, I find that theoperation of the Mart,as a whole, is held out to the publicas an integrated enterprise.I base this conclusion on theone was introduced into evidence Respondent denied that thedevice was in current use Shuster testified that rainchecks hadnot been used for a number of years However, in a Martadvertisement appearing in the March10, 1966,issue of theBucks County Courier and Bucks County Times rainchecks areprominently mentioned295 -269 0-69-25 372DECISIONSOF NATIONALLABOR RELATIONS BOARDjoint advertising under the Normandy Square Mart name;theMart's guarantee posted throughout the building ofcustomer satisfaction as to all merchandise and the Mart'sauthority to adjust customer complaints; the use of auctionmoney issued by all merchants and redeemable only at aMart conducted auction; the advertised use of rainchecksby all merchants which are issued in the Mart's name;and the general use by customers of common entrances toreach the selling area. Further, the shopping carts ownedand serviced by Food Basket are advertised by the Mart asbeing for customer convenience throughout the Mart.These factors, coupled with the Mart's authority under thelease to veto the sale of unacceptable merchandise, tocontrol the marking of merchandise, and, to regulate themerchant tenants' sales methods, demonstrate that theMart exercises substantial control over the operationalpolicies of the lessees. Moreover, by setting the days andhours the merchants must operate and by policing thedress, appearance, and conduct of their employees, theMart also exercises control over the labor policies of thetenants. Accordingly, I find that Bristol and its tenants areassociated as joint employers in a common enterprise,4and that it is appropriate to combine the gross revenue oftheMart and the merchants therein for jurisdictionalpurposes.David Gold and Harvey Tesler d/b/a GrandCentral Liquors,155 NLRB 295;Trade Winds Motor Hotel& Restaurant,140 NLRB 567.5Itherefore conclude and find that the combinedoperations of the Mart, Food Basket and the other tenantsaffect commerce within the meaning of Section 2(7) of theAct, that their gross volume of business meets the Board'sjurisdictional standards, and that it will effectuate thepolicies of the Act to assert jurisdiction in this case.II.THE LABORORGANIZATION INVOLVEDRetail Clerks and ManagersUnion Local 1357, affiliatedwith RetailClerksInternational Association,AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The Union Organizes a Majority of the Employees andDemands Recognition in an Appropriate Unit1.The unitThe complaint alleges, the answer did not controvert,and I find that at all times material herein, all selling andnonsellingemployees at Respondent's store in theNormandy Square Mart, including regular part-timeemployees, excluding guards, professional employees andsupervisors as defined in the Act, have constituted a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Though, I have found that for purposes of meeting theBoard's jurisdictional standards the operations of theMart, Food Basket, and the other merchant tenants should'MartGeneralManager Shuster testified that merchanttenants comprised 65 percent of the Mart's stockholders'As noted, Al Lipkin exercisedsubstantialcontrol over andparticipated in the labor policies of Food Basket Al Lipkinthreatened an employee with loss of employment uith WorldWide Delicatessen because of that employee's unionactivities atFood Basket Al Lipkin is the sole proprietor of Aled Farms andowns a 25-percent interest in RespondentUnder all thecircumstances, I find that Food Basket and Aled constitute asingle employer for jurisdictional purposesOverton Markets, Inc ,142 NLRB 615be treated as a single enterprise, it does not follow that theemployees of all must be included in a single unit.JohnHammonds and Roy Winegardner, Partners, d/b/a 77Operating Company, d/b/a Holiday Inn Restaurant,160NLRB 927.2.The Union's majorityBetween February 15 and 24, 1966,6 seven of the eightemployees in the bargaining unit authorized the RCIA toact as their collective-bargaining agent. At the proceedingsbefore the Pennsylvania Labor Relations Board, UnionRepresentatives Joseph Kelly and Peter Marks identifiedthe signed authorizations as those which they obtainedduring the organizing campaign. In addition, five of theseven card signers' identified and acknowledged theirsignatures on the authorization cards. Moreover, RonaldRaiton, Respondent's vice president and its representativeat the proceedings before me, stated on the record,.. there was no problem about if the employees signedthe cards or not." Accordingly, I find that at all timesmaterialherein, the Union was designated as thecollective-bargaining representativeby a majority ofRespondent's employees in an appropriate unit.On February 24 the Union sent a telegram toRespondent demanding recognition in the appropriate unitand requesting that arrangements be made by March 2 forthe Union to prove its majoritystatus.B. Interference,Restraint,and Coercion1.Interrogation and threatsWhen James Bowen, an employee of both Food BasketandWorldWideDelicatessenarrived for work onFebruary 24,AlLipkin announced that the Union'stelegram had been received and asked if James had signeda union authorization card. James acknowledged that hehad done so and A] then asked if James knew which otheremployees had signed.When James denied suchknowledge, Al said it didn'tmatter ashe already knewtheir identity from the Union's telegram. This was not trueas the telegram contained no names.Al Lipkin further warned James that if the Union weresuccessful, he would shut down the Food Basket and fireall the employees. Later that day Marty Lipkin also askedJames if he had signed for the Union.The following day, February 25, Marty Lipkin advisedJames Bowen that he was preparing forms for theemployees to use to revoke their union authorizations.That evening, while James was working at World Wide,Al Lipkin on several occasions said if James did not signsuch a revocation he would be looking for two jobs. Jamestestified that while he thought Al might have been jokingthe first time this was said, he had no doubt that Al wasserious when the threat was repeated. Al said also thatSandra Granrath would be looking for a new job if she didnot sign the revocation form.8"Unless otherwise noted, all dates hereafter are in 1966'MichaelBowen, James Bowen, John Quinlan, Edith HWalter, and Sandra M Granrath"The foregoing is based on testimony of James Bowen in therecord made at 'the State Labor Board However, James testifiedas well before me and I found him a credible witness Al Lipkindid not appear at the hearing before me Before the State TrialExaminer, Al testified to having possibly said to the World Widemanager in James' presence that James may be looking for twonew jobs Al as well testified that he might have told James thework force would be reduced if the Union came in NORMANDY SQUARE FOOD BASKET373John Quinlan first denied having signed a card whenasked by Al Lipkin. At that time Al told Quinlan that if hejoined the Union, Respondent did not want him. Later,Quinlan admitted to both Al and Marty Lipkin that he hadin factsigned a unionauthorization.Al Lipkin asked Edith Walter on Friday, February 25,why she had signed for the RCIA after firstascertainingthat she had done so. Lipkin admitted thisinterrogationand further that he asked Walter if she would be willingto go out on the picket line, for, "because even if we dorecognize the union, I don't know if we would sign a con-tract with the union."Thatsameday, Sandra Granrath was asked by MartyLipkin whether she had designated the Union. Later AlLipkin also spoke to Granrath and while he told her tomakeup her own mind, he also said that if the Union got inthe employees would probably go out.Michael Bowen, James' brother, was also spoken to byMarty Lipkin on the day following the Union's demand forrecognition.I find that by the foregoing acts ofinterrogation, threatof discharge,and implied refusal tobargain, RespondentviolatedSection 8(a)(1)of the Act.GriffithLadderCorporation,_159 NLRB 175;Johnnie's Poultry Co.,146NLRB 770, 775. enforcement denied 344 F.2d 617 (C.A. 8).2.Theretraction lettersThough not requested to do so by any employees, AlLipkin prepared and had duplicated a letter addressed tothe Union's secretary-treasurer, reading:After due re-consideration, I have changed my mindand do not want you or your union to bargain in mybehalf. I will do my own barganing with NormandySquareFoodBasket,Inc.,Philadelphia,Pennsylvania.Below was a line for signature.Al Lipkin testified in the State hearing that he hadasked one or two of the employees how they felt about hispreparing a letter for them to sign rescinding their unionauthorization and had gotten the impression they wouldbe willingto signsuch a letter.The letters were given to Marty Lipkin by Al and duringthe day on Saturday, February 26, Marty gave copies toJames Bowen and John Quinlan, advising that they did nothave to sign if they did not wish to do so. Both signed.Michael Bowen first asked an RCIA representative whatthe effect of his signing would be. After being told it wouldnot matter, Michael obtained a letter from Marty Lipkin,which he signed because as he testified, " ... I didn'twant to lose my job."Edith Walter noticed the blank letters on Marty's deskwhen she went to his office to obtain change for the cashregister. Marty told her to read the letter and determine forherself whether she wished to sign. Mrs. Walter signed theletter and gave it to Marty.Sandra Granrath was upset after her conversation withAl Lipkin on Friday and later asked RCIA RepresentativeMarks how she could withdraw her authorization to theUnion. Marks told her to send a letter to the Unionstatingthe request. The followingmorningwhen Mrs. Granrathreported for work,still in anemotionally upset condition,she noticed the letters in Marty's office, and determiningthat they were just the thing she would have writtenherself, signed after Marty asked her to do so.I find that by soliciting employees to withdraw theirunion authorizations and by its preparation of therevocation letters, Respondent violated Section 8(a)(1) ofthe Act.N.L.R.B. v. Yale Manufacturing Company, Inc.,356 F.2d 69, 72-73 (C.A.1);Heights Funeral Homes, Inc.,159 NLRB 723. The assistance afforded Granrath violatedthe Act, notwithstanding her prior intent to withdraw fromthe Union, for it interferred with her right not to completethewithdrawal process if she chose not to do so.Cumberland Shoe Company,160 NLRB 1256.C. The Unlawful Refusal to Bargain1.The Union again demands recognition and is rebuffedAfterMarty Lipkin successfully solicited employeesignatures to the revocation letters, he returned the lettersto Al Lipkin who in turn passed them on to Ronald Raiton.Al, who was leaving for a vacation, instructed Raiton tomail the letters to the Union. The following Monday,Raiton was to telephone Young, the Union's secretary-treasurer, ask if the letters had been received, and to tellYoung there was "no further need for [Food Basket] to doanything as these employees are not represented by hisunion."Raiton did as Al Lipkin instructed him to do but Youngwas able to convince Raiton to meet with several RCIArepresentatives at the Mart on March 2. After the Union'sdemand for recognition was restated Raiton said he did notknow whether RCIA represented the employees and washanded the authorization cards which he examined. Raitontold the union representatives he would file a petition inbankruptcybeforerecognizingtheirorganization.Thereafter, Raiton asked the RCIA spokesman if he wouldaccompany Raiton to the Food Basket where they wouldask each employee if he wished union representation.Kelly of the Union agreed to do so if Raiton wouldguaranteerecognition in the event a majority of theemployees opted for the Union. Raiton then withdraw hisoffer of an informal poll and requested an election.Thereafter, the Union initiated these proceedings.2.Conclusions concerning Respondent's refusal torecognize and bargain with the UnionI have heretofore found that on February 24 the Uniondemanded recognition in a unit appropriate for thepurposes of collective bargaining. I have further found thaton that day the Union represented a clear majority of theemployees in the unit who had signed authorization cardsto it to act as their bargainingagent.Thereafter,Respondent coercively interrogated employees about theirown and theunionactivitiesofother employees;threatened employees with loss of employment if theUnion was successful or the employees did not revoketheirunionauthorizationcards;and prepared andsolicited employee signature of a form letter revoking theirdesignation of the Union as bargaining representative.Under all the circumstances, in view of Respondent'sunlawful course of conduct, I "find that the Respondent'sfailure to accord recognition to the Union was not in goodfaith,but rather was born of a desire to gain time tosubvert the Union's majority and to thwart unionizationand therefore violated Section 8(a)(5)."Quality Markets,Inc.,160 NLRB44; River Togs, Inc.,160 NLRB 58.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's 374DECISIONSOF NATIONAL LABORRELATIONS BOARDoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe purposes of the Act.To remedy Respondent's violation of Section 8(a)(5) myrecommended order shall require it to bargain uponrequest with the Union and to incorporate any agreementreached in a writing to be signed by the parties.Respondent's unfair labor practices indicate an attitudeof opposition to the purposes of the Act generally.Accordingly, a broad cease-and-desist order is necessaryand appropriate to effectuate the policies of the Act.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Normandy Square Food Basket, Inc., Respondentherein,is anemployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By engaging in certain described conduct referred tohereinabove, in section III hereof, Respondent interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed to them by Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.All selling and nonselling employees at Respondent'sstore in the Normandy Square Mart, including regularpart-timeemployees, excluding guards, professionalemployees and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.5.On and at all times since February 24, 1966, theUnion has been the exclusive bargaining representative ofthe employees in the aforesaid collective-bargaining unit.6.By refusing on and after February 24, 1966, torecognize and bargain collectively with the Union as theexclusive bargaining representative of the employees in anappropriate bargainingunit,Respondent engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERThe Respondent, Normandy Square Food Basket, Inc.,Philadelphia,Pennsylvania,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively questioning employees concerning theirunionmembership, activities, and desires and that ofothers; threatening employees with loss of employment ifthe Union is successful or the employees do not revoketheirunionauthorizations;preparing and solicitingemployee signature to revocations of their designation ofthe Union as their bargaining representative; or in anyothermanner interfering with, restraining, or coercingemployees in the exercise of rights guaranteed by the Act.(b)Refusing to recognize and bargain collectively withRetail Clerks and Managers Union Local 1357, affiliatedwith Retail Clerks International Association, AFL-CIO, asthe exclusive bargaining representative of the employeesin the appropriate unit set forth in the conclusions of lawabove.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelywithRetailClerks and Managers Union Local 1357,affiliatedwithRetailClerks International Association,AFL-CIO, as the exclusive bargaining representative ofthe employees in the appropriate unit set forth in theconclusions of law above.(b)Post at its Philadelphia, Pennsylvania, store copiesof the attached notice marked "Appendix A."9 Copies ofsaid notice, to be furnished by the Regional Director forRegion 4, after being duly signed by an authorizedrepresentative of the Respondent, shall, be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps to betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material(c)Notify the Regional Director for Region 4, in writing,within 20 days from the receipt of this Decision, what stepsit has taken to comply therewith.10" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read ` Notify saidRegional Director. in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIX ANOTICEPursuant to a Recommended Order of a Trial Examinerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor RelationsAct, as amended,we hereby notify all employees that:WE WILL NOT ask our employees about their unionmembership,activities,or desires in order to forcethem to give up the Union.WE WILL NOT threaten our employees that if theUnion is successful in its organizing campaign theemployees will lose their jobs.WE WILL NOT assist our employees in revokingtheir union authorizations and threaten them withdischarge for failure to do so.WE WILL NOT in any other manner interfere withthe rights of our employees under the law, or forcethem to give up any of their rights under the law.WE WILL bargain with Retail Clerks and ManagersUnion Local 1357, affiliated with the Retail ClerksInternationalAssociation,AFL-CIO,whenever theUnion asks us to, to work out a written union contract. TUCK SPRING & STEEL, INC.All of our employees are free to become, remain, orrefrain from becoming or remaining,members of RetailClerks andManagers UnionLocal 1357,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO, orany other labor union.NORMANDY SQUARE FOODBASKET, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1700 BankersSecurityBuilding,Walnut& Juniper Streets,Philadelphia, Pennsylvania 19107, Telephone 597-7617.Tuck Spring&Steel,Inc.andLodgeNo. 1434,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO.Case 19-CA-3277.MARCH 14,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn November 4, 1966, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notcommitted certain other alleged unfair laborpractices, and recommended that these allegationsbedismissed.Thereafter,Respondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and the brief, and the entire record inthecase,andherebyadoptsthefindings,conclusions, and recommendations of the TrialExaminer.''In the absence of exceptions, we adoptpro formathe TrialExaminer's recommendations that the complaint be dismissedinsofar as it alleges that Respondent violated Section 8(a)(5), andviolated Section 8(a)(3) in terminating Daniel Guff, we also adoptpro formahis Conclusions of Law 3, 4, and 5ORDER375Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Tuck Spring & Steel,Inc.,Missoula,Montana, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaint,insofar as it alleges unfair labor practices other thanas found herein, be, and it hereby is, dismissed.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESR.HEMINGWAY,TrialExaminer:OnDecember 13, 1965, Lodge No. 1434, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, herein called the Union, filed a charge againstTuck Spring & Steel, Inc., herein called the Respondent,alleging violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,etseq.,herein called the Act. The complaint, issued onJanuary 26, 1966, based on said charge, alleged that theRespondenthaddischargedemployees,oneonDecember 3 and one on December 6, 1965, and had sincerefused to reinstate said employees to their former orequivalent positions because of their membership in, oractivitieson behalf of, the Union and because theyengaged in concerted activities for mutual aid andprotection. The Respondent's answer, filed on March 22,1966,admitted the discharge of one employee onDecember 3, 1965, alleged that the other employee waslaid off on December 6, 1965, and denied the remainingallegations regarding the cause of discharge.Pursuant to notice, a hearing was held at Missoula,Montana, before me, on May 26, 1966. At the opening ofthehearing, the parties stipulated on the facts ofcommerce. After all the evidence was in, the GeneralCounsel made a motion to add an allegation of violation ofSection 8(a)(5) of the Act. The motion was granted.'No request was made for time in which to argue orally ortofilebriefs.The hearing was closed with theunderstanding that the Respondent might move to reopenfor the purpose of taking the disposition of a witness whoat the time was out of State.On August 5, 1966, upon motion of the Respondent toreopen and take the deposition of one Harold Lake, Iissued an order reopening the hearing and ordered the saiddeposition to be taken. The deposition was taken onAugust 16, 1966, and a copy thereof was filed with theTrial Examiner on September 1, 1966. It is now orderedthat the hearing in the above entitled case be, and thesame is, hereby closed.From my observations of the witnesses and upon theentire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find asfollows:Respondent is, and at all times material herein'N L R B v Pecheur Lozenge Co, Inc, 209 F.2d 393 (C A. 2)163 NLRB No. 50